Exhibit 99.2 Yuma Energy, Inc. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2014 CONTENTS Page Consolidated Balance Sheets 3 Consolidated Statements of Operations 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Changes in Equity 7 Consolidated Statements of Cash Flows 8 Condensed Notes to Consolidated Financial Statements 10 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts: Trade Stockholder and employees Other Note receivable Prepayments Deferred taxes Other deferred charges Total current assets OIL AND GAS PROPERTIES, at cost (full cost method): Not subject to amortization Subject to amortization Less:accumulated depreciation, depletion and amortization ) ) Net oil and gas properties OTHER PROPERTY AND EQUIPMENT, at cost Less:accumulated depreciation and amortization ) ) Net other property and equipment OTHER ASSETS: Receivables from affiliate - Commodity derivative instruments Other noncurrent assets Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements. 3 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS - CONTINUED June 30, December 31, (Unaudited) LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of debt $ $ Accounts payable, principally trade Commodity derivative instruments Asset retirement obligations Other accrued liabilities Total current liabilities LONG-TERM DEBT: Bank debt OTHER NONCURRENT LIABILITIES: Preferred stock derivative liability, Series A and B Asset retirement obligations Commodity derivative instruments Deferred taxes Restricted stock units Other deferred credits Total other noncurrent liabilities PREFERRED STOCK, Series A and B, subject to mandatory redemption EQUITY: Common stock Capital in excess of par value of common stock Accumulated other comprehensive income Accumulated earnings (deficit) ) ) Total equity ) ) Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 4 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Quarter Ended June 30, Year to Date Ended June 30, REVENUES: Sales of natural gas and crude oil $ Other revenue Total revenues EXPENSES: Marketing cost of sales Lease operating Re-engineering and workovers General and administrative - stock based compensation General and administrative - other Depreciation, depletion and amortization Asset retirement obligation accretion expense Gain on asset disposal - ) - ) Bad debt expense Recovery of bad debts ) Total expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Change in fair value of preferred stock derivative liability - Series A and Series B ) Interest expense ) Interest income Bank mandated commodity derivative novation cost - ) - ) Other, net 59 ) ) Total other income (expense) NET LOSS BEFORE INCOME TAXES ) Income tax expense (benefit) NET LOSS ) Preferred Stock, Series A and Series B Accretion Dividends paid in cash Dividends paid in kind NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) LOSS PER COMMON SHARE Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these financial statements. 5 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Quarter Ended June 30, Year to Date Ended June 30, NET LOSS $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS): Reclassification of (gain) loss on settled commodity derivatives ) ) Less income taxes ) ) Reclassification of (gain) loss on settled commodity derivatives, net of income taxes ) ) Reclassification of gain from amortization of commodity derivatives sold ) Less income taxes ) Reclassification of gain from amortization of commodity derivatives sold, net of income taxes ) OTHER COMPREHENSIVE INCOME (LOSS) ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 6 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY June 30, December 31, (Unaudited) COMMON STOCK: Balance at beginning of period - 54,000 shares, $.01 par $ $ Employee restricted stock awards (236 shares) - 2 Balance at end of period - 54,236 shares, $.01 par CAPITAL IN EXCESS OF PAR VALUE OF COMMON STOCK: Balance at beginning of period Employee restricted stock awards (236 shares) - Balance at end of period ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS): Balance at beginning of period Comprehensive income (loss) from commodity derivative instruments, net of income taxes ) Balance at end of period ACCUMULATED EARNINGS (DEFICIT): Balance at beginning of period ) ) Net income (loss) ) ) Preferred stock accretion (Series A and B) ) ) Preferred stock cash dividends (Series A and B) ) ) Preferred stock dividends paid in kind (Series A and B) ) ) Balance at end of period ) ) TOTAL EQUITY $ ) $ ) The accompanying notes are an integral part of these financial statements. 7 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Year to Date Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Reconciliation of net loss to net cash provided by operating activities: Net loss $ ) $ ) Increase in fair value of preferred stock liability Depreciation, depletion and amortization of property and equipment Accretion of asset retirement obligation Stock-based compensation net of capitalized cost Amortization of other assets and liabilities Deferred tax expense (benefit) ) Bad debt expense Gain on disposal of property and equipment - ) Write off deferred offering costs - Write off credit financing costs - Amortization of benefit from commodity derivatives (sold) and purchased, net ) ) Net commodity derivatives mark-to-market (gain) loss ) Other ) ) Changes in current operating assets and liabilities: Accounts receivable ) ) Note receivable - Other current assets ) Accounts payable Other current liabilities Noncurrent payable to commodity derivative advisor ) - NET CASH PROVIDED BY OPERATING ACTIVITIES 8 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS – CONTINUED (Unaudited) Year to Date Ended June 30, CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property and equipment $ ) $ ) Proceeds from sale of property Decrease (increase) in noncurrent receivable from affiliate ) NET CASH USED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowing Payments on borrowings ) ) Change in borrowing on line of credit ) Line of credit financing costs ) ) Cash dividends to preferred stockholders ) ) NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Interest payments (net of interest capitalized) $ $ ) Interest capitalized $ $ Supplemental disclosure of significant non-cash activity: Preferred dividends paid in kind $ $ The accompanying notes are an integral part of these financial statements. 9 Yuma Energy, Inc. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE A – BASIS OF PRESENTATION These consolidated financial statements are unaudited; however, in the opinion of management, they reflect all adjustments necessary for a fair statement of the results for the periods reported.All such adjustments are of a normal recurring nature unless disclosed otherwise.These consolidated financial statements, including notes, have been condensed and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the year ended December 31, 2013 and the notes thereto. NOTE B – FAIR VALUE MEASUREMENTS Certain financial instruments are reported at fair value on the Consolidated Balance Sheets.Under fair value measurement accounting guidance, fair value is defined as the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants, i.e., an exit price.To estimate an exit price, a three-level hierarchy is used.The fair value hierarchy prioritizes the inputs, which refer broadly to assumptions market participants would use in pricing an asset or a liability, into three levels.Yuma uses a market valuation approach based on available inputs and the following methods and assumptions to measure the fair values of its assets and liabilities, which may or may not be observable in the market. Fair Value of Other Financial Instruments – The carrying values of financial instruments comprising current assets and current liabilities approximate fair values due to the short-term maturities of these instruments. Derivatives – The fair values of the Company’s commodity derivatives are considered Level 2 as their fair values are based on third-party pricing models which utilize inputs that are either readily available in the public market, such as natural gas and oil forward curves and discount rates, or can be corroborated from active markets or broker quotes.These values are then compared to the values given by Yuma’s counterparties for reasonableness.The Company is able to value the assets and liabilities based on observable market data for similar instruments, which results in the Company using market prices and implied volatility factors related to changes in the forward curves.Derivatives are also subject to the risk that counterparties will be unable to meet their obligations.Because the Company’s commodity derivative counterparty was Société Générale at June 30, 2014, Yuma has not considered non-performance risk in the valuation of the Company’s derivatives. Financial assets are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques, and at least one significant model assumption or input is unobservable.Level 3 financial liabilities consist of embedded derivatives related to the conversion features in the Series A Preferred Stock issued and outstanding July 1, 2011, and the Series B Preferred Stock issued and outstanding in July and August of 2012, for which there is no current market for these securities such that the determination of fair value requires significant judgment or estimation.Yuma has valued the automatic conditional conversion, re-pricing/down-round, change of control, default and follow-on offering provisions using a Monte Carlo simulation model, with the assistance of an independent valuation consultant.These models incorporate transaction details such as the stock price of comparable companies in the same industry, contractual terms, maturity, and risk free interest rates, as well as assumptions about future financings, volatility, and holder behavior as of issuance, and each quarter thereafter for each of the Series A and the Series B Preferred Stock. 10 Yuma Energy, Inc. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - CONTINUED NOTE B – FAIR VALUE MEASUREMENTS – Continued Fair value measurements at June 30, 2014 Significant Quoted prices other Significant in active observable unobservable markets inputs inputs (Level 1) (Level 2) (Level 3) Total Assets: Commodity derivatives - oil $
